NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                      No. 12-4076
                     ____________

                  MARK JACKSON,
                                      Appellant,

                           v.

THE DOW CHEMICAL COMPANY; ROHM AND HAAS
  COMPANY; ROHM & HAAS COMPANY BENEFITS
     ADMINISTRATIVE COMMITTEE; LIBERTY
  MUTUAL INSURANCE COMPANY; RAJ L. GUPTA;
PIERRE R. BRONDEAU; JACQUES M. CROISETTIERE;
     ROBERT A. LONERGAN, ESQUIRE; ELLEN
 FRIEDELL, ESQUIRE; ROYCE WARRICK, ESQUIRE;
    JANE GREENETZ; DEANNA MAY; CYNTHIA
  MAZER; RICHARD QUINLAN, ESQUIRE; SEAN B.
MCSWEENEY, ESQUIRE; MICHAEL MILLER, ESQUIRE;
 NANCY MAYO; LORI HAMLIN; JOHN DOE NOS. 1-15
       __________________________________

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
               (D.C. Civ. No. 11-cv-06194)
     District Judge: Honorable James Knoll Gardner
       __________________________________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                     May 20, 2013

Before: AMBRO, FUENTES and ALDISERT, Circuit Judges

             (Opinion filed: May 22, 2013)
                    ____________

                       OPINION
                     ____________
PER CURIAM

       Appellant Mark Jackson appeals pro se an order of the District Court dismissing

his pro se complaint. For the reasons that follow, we will affirm.

       Jackson initiated his pro se action against his former employer, Rohm & Haas,

Liberty Mutual Insurance Company, and others by filing his complaint in the United

States District Court for the District of Delaware, D.C. Civ. No. 10-cv-00938, after a

virtually identical complaint, filed by his former counsel on his behalf, was dismissed

with prejudice in the Eastern District of Pennsylvania, D.C. Civ. No. 05-cv-04988, under

Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). See Jackson

v. Rohm & Haas Co., 2009 WL 773936 (E.D. Pa. March 19, 2009). Tellingly, in

connection with the prior Eastern District proceedings, the District Judge previously

assigned to the case not only dismissed the case under Poulis, he also fined Jackson’s

counsel in excess of $80,000 for prosecuting it. See id., 2009 WL 773936, at * 1

(“Viewed in the light of the history of this litigation and the decisions of this court, the

[Consolidated Amended Complaint] seems a model of obstructive and contumacious

posturing.”).

       The complaint filed by counsel on behalf of Jackson in the Eastern District, known

as the Consolidated Amended Complaint (“CAC”), asserted violations of RICO, 18

U.S.C. § 1962, ERISA, 29 U.S.C. § 1132(a)(3), and related common law claims based on

the defendants’ alleged misconduct in earlier state court proceedings and the handling of

certain benefits. The claims were lacking in merit. It also asserted claims under the

                                               2
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., which were not

obviously wholly without merit and which were not dismissed, Jackson, 2009 WL

773936, at *2, but Jackson voluntarily withdrew them so that he could immediately

appeal. We affirmed the Poulis dismissal on appeal, Jackson v. Rohm & Haas Co., 366

Fed. Appx. 342, 348 (3d Cir. 2010), noting among other things, that the CAC was

duplicative of earlier litigation and meritless:

              Jackson contends that [the Magistrate Judge] and the District
              Court erred in the Poulis analysis. . . . We do not find that the
              District Court abused its discretion in its dismissal of the 21
              CAC claims: (1) Jackson bore personal responsibility for the
              CAC after the May 20, 2008 hearing; (2)-(3) Jackson’s
              repeated filing of improper complaints with frivolous claims
              prejudiced the defendants and illustrates a history of
              dilatoriness; (4) Jackson’s refusal to abide by [the Magistrate
              Judge’s] last instructions regarding the CAC indicates that
              his counsel’s conduct was willful or in bad faith; (5) the
              continuation of improper conduct after the imposition of the
              $80,000 fine demonstrates that any sanction other than
              dismissal would have likely been ineffective; and (6)
              Jackson’s ERISA and RICO claims were without merit.
              Jacksons litany of arguments to the contrary are simply not
              convincing.

Id. at 348. 1 Jackson’s petition for writ of certiorari was denied by the United States

Supreme Court on October 4, 2010, Jackson v. Rohm & Haas Co., 131 S. Ct. 206 (2010)

(mem).


1
  In this decision we discussed in some detail the case’s lengthy history and it is thus not
necessary that we repeat it here. Suffice it to say that Jackson sued his former employer
Rohm & Haas in state court for invasion of privacy and eventually lost because his
claims were barred by the state Workers’ Compensation Act. He became disabled due to
depression and received disability benefits for a time before those benefits were
suspended. Jackson’s lawsuits in federal court alleged that the defendants perpetrated a
fraud on the state courts and improperly terminated his benefits.
                                               3
         The fine imposed on counsel, our affirmance, and the denial of discretionary

review by the United States Supreme Court should have brought an end to Jackson’s

decades-long pursuit of litigation against these defendants, but, surprisingly, it did not.

Jackson soon thereafter filed the instant action – a mirror image of the CAC – pro se in

the District of Delaware. The action was transferred to the Eastern District of

Pennsylvania and reassigned to a new United States District Judge. 2 The defendants then

moved in two groups to dismiss the complaint on the basis of res judicata, and, in an

order entered on October 1, 2012, the District Court granted the motions and dismissed

Jackson’s pro se complaint.

         Jackson appeals pro se. We have jurisdiction under 28 U.S.C. § 1291. We

exercise plenary review over res judicata, or claim preclusion, dismissals. See Elkadrawy

v. Vanguard Group, Inc., 584 F.3d 169, 172 (3d Cir. 2009).

         We will affirm. Jackson’s pro se complaint was properly dismissed as barred by

the doctrine of res judicata, or claim preclusion. Claim preclusion applies when “there

has been (1) a final judgment on the merits in a prior suit involving (2) the same parties

or their privies and (3) a subsequent suit based on the same cause of action.” Lubrizol

Corp. v. Exxon Corp., 929 F.2d 960, 963 (3d Cir. 1991). The doctrine “is not a mere

matter of technical practice or procedure but a rule of fundamental and substantial

justice.” See Equal Employment Opportunity Comm'n v. U.S. Steel Corp., 921 F.2d 489,

492 (3d Cir. 1990) (internal quotation marks and citation omitted). It is “central to the

purpose for which civil courts have been established, the conclusive resolution of

2
    The judge previously assigned to the case had since passed away.
                                              4
disputes,” and seeks to avoid “the expense and vexation” of multiple lawsuits, while

conserving judicial resources and fostering reliance on judicial action “by minimizing the

possibility of inconsistent decisions.” Id. (internal quotation marks omitted) (quoting

Montana v. United States, 440 U.S. 147, 153-54 (1979)). “The doctrine of res judicata

bars not only claims that were brought in a previous action, but also claims that could

have been brought.” In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008) (citing Post v.

Hartford Ins. Co., 501 F.3d 154, 169 (3d Cir. 2007)).

       Jackson’s pro se filing in a different forum of the same complaint that was

dismissed under Poulis in the Eastern District of Pennsylvania presents a clear case for

the application of res judicata. As a threshold matter, dismissal of an action under Poulis

is a serious sanction; it is meant to deter future abuses. See Hicks v. Feeney, 850 F.2d

152, 156 (3d Cir. 1988) (citing National Hockey League v. Metropolitan Hockey Club,

Inc., 427 U.S. 639, 643 (1976). If counsel for Jackson was sanctioned, and prohibited

from filing the CAC or something similar to it in any federal court, this same prohibition

extended to Jackson acting pro se.

       The District Court properly dismissed Jackson’s pro se complaint as barred by the

doctrine of res judicata. Without a doubt, the prior final judgment – the dismissal of

Jackson’s CAC in D.C. Civ. No. 05-cv-04988 pursuant to Poulis – operated as an

adjudication on the merits for claim preclusion purposes. See, e.g., Dillard v. Security

Pacific Brokers, Inc., 835 F.2d 607, 608 (5th Cir. 1988) (claim preclusion accorded to

earlier federal judgment entered as sanction for failure to comply with court order).

Jackson’s voluntary dismissal with prejudice of his remaining ADA claims also operated

                                             5
as a final judgment on the merits for purposes of claim preclusion. See Chase Manhattan

Bank, N.A. v. Celotex Corp., 56 F.3d 343, 345 (2d Cir. 1995).

         Jackson’s assertion on appeal that his CAC claims were so frivolous that the prior

dismissal was for lack of subject matter jurisdiction, Fed. R. Civ. Pro. 12(b)(1), rather

than “on the merits” for claim preclusion purposes, see Appellant’s Brief, at 17-19, is

specious. Moreover, Semtek Intern. Inc. v. Lockheed Martin Corp., 531 U.S. 497 (2001),

on which Jackson relies, see Appellant’s Brief, at 33-34, was a diversity case and the

issue was “whether the claim-preclusive effect of a federal judgment dismissing a

diversity action on statute of limitation grounds is determined by the law of the State in

which the federal court sits.” 531 U.S. at 499. Finding that federal common law

governed, the Supreme Court concluded that while the statute of limitation dismissal in

California had res judicata effect in the district court in California, the dismissal did not

necessarily bar an action in Maryland state court under Maryland’s longer statute of

limitation. See id. at 508-09. Jackson’s repetitive racketeering lawsuits in the federal

courts do not involve the claim-preclusive effect of a federal judgment dismissing a

diversity action on state law statute of limitation grounds, and thus Semtek does not

apply.

         The other requirements for application of res judicata also were met. Although

Jackson named new defendants in his pro se complaint, res judicata applies “against a

plaintiff who has previously asserted essentially the same claim against different

defendants where there is close or significant relationship between successive

defendants.” Gambocz v. Yelencsics, 468 F.2d 837, 841 (3d Cir. 1972). We agree with

                                               6
the District Court that, for purposes of claim preclusion in this case, there is a sufficiently

close relationship between the defendants named in the CAC and those named in

Jackson’s pro se complaint. See Lubrizol Corp., 929 F.2d at 966 (claim preclusion bars

relitigation of claims against both the parties to the prior suit and those in privity with

them). In addition, Jackson’s pro se lawsuit was based on the same cause of action as the

prior lawsuit. Jackson frankly admits that he “updated and re-filed the fraud and

racketeering case previously filed in the Eastern District of Pennsylvania.” Appellant’s

Brief, at 4.

       Claim preclusion turns not on the specific legal theory asserted but on the essential

similarity of the underlying events that give rise to the various legal claims. See United

States v. Athlone Industries, Inc., 746 F.2d 977, 983 (3d Cir. 1984); Davis v. United

States Steel Supply, 688 F.2d 166, 171 (3d Cir. 1982) (en banc). Federal courts look to

whether the claims arise out of the same transaction or occurrence, see Lubrizol Corp.,

929 F.2d at 963, and the focus is on “whether the acts complained of were the same,

whether the material facts alleged in each suit were the same, and whether the witnesses

and documentation required to prove such allegations were the same,” id. (citation and

quotation marks omitted). The appellees’ side-by-side comparison chart persuasively

reveals that Jackson’s pro se complaint mirrors the CAC almost completely. See

Appellee Liberty Mutual’s Brief, at 22-23. The vast majority of Jackson’s pro se claims

are identical or essentially identical to the claims raised in the CAC. Jackson’s addition

of some new, nonmaterial facts concerning, for example, Liberty Mutual’s merger with

Safeco, does not obscure the essential similarity of the two lawsuits.

                                               7
       Jackson argues that the District Judge previously assigned to his case held, albeit

in the context of a mandamus petition, that the claims in his pro se action were not

identical to the CAC claims. See Appellant’s Brief, at 35-40. We note that certain of the

defendants requested under the All Writs Act, 28 U.S.C. § 1651, that Jackson be enjoined

from filing the pro se action in the District of Delaware, and that the District Judge

previously assigned to the case did indeed decline to invoke an extraordinary remedy

under the All Writs Act. Importantly, however, in allowing Jackson’s pro se complaint to

run its course, the District Judge made no assessment of whether the claims were the

same or similar for purposes of res judicata. Accordingly, the prior District Judge’s

analysis under the All Writs Act did not prevent the District Court from concluding that

Jackson’s pro se complaint was based on the same cause of action as the prior lawsuit.

       We have considered all of the other arguments in Jackson’s brief and find them to

be lacking in merit.

       For the foregoing reasons, we will affirm the dismissal of Jackson’s complaint on

the basis of res judicata and all other orders of the District Court. Jackson’s motion to

supplement the appendix is denied.




                                              8